Case: 20-60347     Document: 00515773546         Page: 1     Date Filed: 03/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        March 10, 2021
                                  No. 20-60347                          Lyle W. Cayce
                                                                             Clerk

   Northrop Grumman Ship Systems, Incorporated, formerly
   known as Ingalls Shipbuilding, Incorporated,

                                                             Plaintiff—Appellee,

                                       versus

   The Ministry of Defense of the Republic of Venezuela,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:02-CV-785


   Before Haynes, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          A little over a year before Hugo Chávez came to power in Venezuela,
   Huntington Ingalls Incorporated (“Huntington Ingalls,” formerly known
   both as Northrop Grumman Ship Systems, Inc. and as Ingalls Shipbuilding,
   Inc.), a U.S.-based defense contractor, agreed to refurbish two warships for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60347      Document: 00515773546            Page: 2   Date Filed: 03/10/2021




                                     No. 20-60347


   the Ministry of Defense of the Republic of Venezuela (the “Ministry”). A
   couple of years later—after Chávez became president of Venezuela at the
   head of the “Bolivarian Revolution”—Huntington Ingalls sought to arbitrate
   a cost overrun dispute with the Ministry.
          Although the parties’ contract designated Venezuela as the exclusive
   arbitral forum, the district court ordered arbitration outside that country,
   determining that arbitration in Venezuela would be impracticable given the
   likelihood that the hostile political environment in the country would make
   Venezuelan courts unfairly side with the Ministry in any related disputes.
   Following the district court’s impracticability determination, the arbitration
   tribunal eventually moved the arbitration to Brazil, where it awarded
   Huntington Ingalls over $128 million. The district court then enforced the
   arbitral award and entered judgment in Huntington Ingalls’s favor,
   concluding that the tribunal had not manifestly disregarded the parties’
   agreement or the law. For the following reasons, we AFFIRM.

                                      Background

          In 1997, Huntington Ingalls entered into a $315 million contract with
   the Ministry to repair two Venezuelan Navy frigates—ARV Mariscal Sucre
   and ARV Almirante Brion—at Huntington Ingalls’s shipyard in Pascagoula,
   Mississippi. Among other provisions, the parties’ contract contained a
   mandatory arbitration provision specifying Caracas, Venezuela as the
   exclusive arbitral forum: per the English translation of the contract,
   “Arbitration actions shall take place in Caracas, Venezuela.”
          In 2002, the parties encountered substantial disagreement over cost
   overruns. Unable to get the Ministry to pay for certain work, Huntington
   Ingalls filed suit in the Southern District of Mississippi, seeking damages,
   injunctive relief, and to compel arbitration. The Ministry failed to appear,
   and the district court clerk entered a default.




                                          2
Case: 20-60347      Document: 00515773546           Page: 3    Date Filed: 03/10/2021




                                     No. 20-60347


          After the entry of default, Huntington Ingalls renewed its motion to
   compel the Ministry to arbitrate the dispute—but requested that the district
   court order arbitration in Mississippi instead of Venezuela. Alongside its
   request, Huntington Ingalls submitted two declarations indicating that
   arbitration in Venezuela would be difficult in light of the political control the
   Venezuelan government exerted over its courts in the wake of Chávez’s
   “Bolivarian Revolution” of 1999.
          First, Keith Rosenn, an American law professor, opined that various
   revolutionary “reforms” had led to the government “summarily sacking
   judges” and stocking the bench with provisionally appointed (and politically
   dependent) replacements. The effect was widespread: in 2000, Rosenn
   indicated, 64.7% of Caracas’s appellate judges, 66.1% of Caracas’s first
   instance judges, and 87.6% of Caracas’s municipal judges were provisionally
   appointed, as were over 90% of all judges nationwide. Such a structure,
   Rosenn opined, left the Venezuelan judiciary subject to “political pressure
   and influence from the Chávez Government” and created an “unreasonably
   high risk of not securing a fair and independent judge” in the country—
   especially because the Ministry itself is “enormously powerful” in
   Venezuela.
          Second, Manuel Gomez, a Venezuelan lawyer and law professor,
   opined that the Venezuelan government exerted various forms of undue
   influence on the Venezuelan judiciary. Venezuelan judges, Gomez indicated,
   were frequently unable to enforce rulings that conflicted with the interests of
   the government. Indeed, judges were often met by violence instigated by
   government officials: Gomez identified that one judge had been shot and
   killed while enforcing an eviction order one day after Chávez encouraged his
   followers to “resist any judicial orders that would affect their rights.” The
   political pressure extended to non-court proceedings, as well: Gomez opined




                                          3
Case: 20-60347      Document: 00515773546           Page: 4     Date Filed: 03/10/2021




                                     No. 20-60347


   that, in addition to its control of the judiciary, the Venezuelan government
   also exerted “prompt and direct influence” over arbitrations in the country.
          The district court, apparently crediting Rosenn’s and Gomez’s
   declarations, granted Huntington Ingalls’s motion and ordered arbitration in
   Mississippi on the grounds that the “violently unstable political situation in
   Venezuela has rendered that country an unsuitable forum at this time.” The
   designated arbitral tribunal, in turn, moved the proceedings to Mexico City,
   Mexico “to ensure the greatest equality between the parties.”
          Before those arbitration proceedings were completed, however, the
   Ministry filed an appearance in the district court and moved to vacate the
   arbitration order or, alternatively, to stay the arbitration. The district court
   agreed to the latter, staying the arbitration until it could consider the merits
   of the Ministry’s other requests. 1 Before the district court ruled on any other
   motions, the Ministry’s counsel offered Huntington Ingalls $70 million to
   settle the case, which Huntington Ingalls accepted. As a result, the district
   court entered an order dismissing the case with prejudice. But the Ministry
   had not actually authorized its counsel to enter into a settlement—merely to
   negotiate one. Accordingly, the Ministry retained new counsel and moved to
   vacate the district court’s dismissal order. The district court denied the
   Ministry’s motion and enforced the settlement agreement.
          The Ministry appealed, challenging both the district court’s decision
   to enforce the settlement agreement and the district court’s earlier refusal to
   compel arbitration in Venezuela. See Northrop Grumman Ship Sys., Inc. v.
   Ministry of Def. of the Republic of Venez. (Northrop Grumman I), 575 F.3d 491,
   496, 502 (5th Cir. 2009). We agreed with the Ministry as to the settlement


          1
              The Mexico City arbitration proceedings eventually terminated without a
   decision in 2008.




                                           4
Case: 20-60347      Document: 00515773546           Page: 5   Date Filed: 03/10/2021




                                     No. 20-60347


   agreement and reversed the district court’s dismissal order. Id. at 502. But
   we could not definitively resolve the arbitration question—it had become
   moot when the ordered arbitration proceedings had terminated without
   decision. Id. Rather than decide where arbitration should occur in the first
   instance, we remanded to the district court to analyze whether “present
   conditions” would make it impracticable to arbitrate in Venezuela, the
   contract’s designated arbitral forum. Id. at 502–03. We gave the district
   court very specific instructions for that analysis: to avoid arbitrating in
   Venezuela, we emphasized, Huntington Ingalls would have to show that
   conditions in the country made arbitration there impracticable in a way that
   was unforeseeable when the parties entered into the contract. Id. at 503. We
   did not direct the district court to consider any other factors. Id.
          On remand, the district court dutifully conducted the impracticability
   analysis we directed. See Northrop Grumman Ship Sys., Inc. v. Ministry of Def.
   of the Republic of Venez., No. 1:02cv785, 2010 WL 5058645, at *1 (S.D. Miss.
   Dec. 4, 2010). In those proceedings, Huntington Ingalls both referred to
   Rosenn’s and Gomez’s earlier declarations and submitted additional
   declarations further indicating that the political situation in Venezuela would
   unduly affect the arbitral proceedings. The new declarations focused on the
   Venezuelan government’s unwillingness to enforce arbitral awards against
   government entities, as well as the unforeseeability of such conditions at the
   time the parties entered their contract in 1997.
          Gomez, supplementing his earlier declaration, maintained that any
   arbitration proceedings brought by a U.S.-based party against a Venezuelan
   government entity would “meet enormous resistance and face significant
   obstacles.” That resistance, Gomez stated, was unforeseeable when the
   parties entered into the contract in 1997 because the “Bolivarian Revolution”
   made the judiciary “an instrument subject to the [government’s] political
   agenda.”



                                          5
Case: 20-60347         Document: 00515773546               Page: 6       Date Filed: 03/10/2021




                                           No. 20-60347


           Similarly, Antonio Canova Gonzalez, a Venezuelan lawyer and law
   professor, opined that an arbitration involving these parties would be subject
   to significant political pressure by the Political-Administrative Chamber of
   the Venezuelan Supreme Tribunal of Justice. In particular, Canova Gonzalez
   opined that, “without a shadow of doubt,” that court would reject any
   attempt to enforce an arbitral award against the Ministry because: the
   revolutionary government had systematically replaced judges on that court;
   that court overwhelmingly decided in favor of the Venezuelan government in
   suits brought by private parties; and that court had, in the previous two years,
   not found in a private party’s favor in any of the 89 contractual cases seeking
   monetary damages brought against the Venezuelan government. 2
           Finally, Jose Eloy Anzola, a Venezuelan lawyer and law professor,
   likewise opined that, based on his survey of post-1999 decisions of the
   Political-Administrative Chamber, the court was likely to intervene in arbitral
   proceedings in this case in a way that would “seriously disrupt[]” the
   arbitration.
           Huntington Ingalls further drew the district court’s attention to a
   particular decision by the Political-Administrative Chamber that effectively
   froze over $350 million of another foreign defense contractor’s assets in
   connection with an arbitration on a $2 million contract. 3


           2
             In his supplemental declaration, Canova Gonzalez noted that the court was
   substantially more even-handed before the revolution: in 1989, that court granted 20 of the
   40 private party requests for review of contentious administrative matters and decided in
   favor of private parties in two of the three cases seeking to impose financial liability on the
   government.
           3
             Huntington Ingalls additionally argued that American law prevented it from
   presenting critical evidence in Venezuela—specifically, that the parties’ dispute involved
   technical data that it would be barred from bringing to Venezuela by the Arms Export
   Control Act, 22 U.S.C. §§ 2751–2799aa–2, and the International Traffic in Arms
   Regulations, 22 C.F.R. §§ 120.1–130.17. Those limitations, Huntington Ingalls claimed,




                                                 6
Case: 20-60347           Document: 00515773546              Page: 7      Date Filed: 03/10/2021




                                            No. 20-60347


           In response, the Ministry offered declarations of Venezuelan
   government officials and lawyers, who opined that Huntington Ingalls would
   not face any difficulties arbitrating in Venezuela because no government
   officials had been prosecuted for attempting to influence an arbitration; the
   Venezuelan government generally agrees to pay arbitral awards; and that the
   Venezuelan government generally supports arbitration and would not try to
   politically interfere in any proceedings.
           Considering this evidence, the district court concluded that
   arbitration in Venezuela would be impracticable in a way that was
   unforeseeable to Huntington Ingalls at the time the contract was signed: the
   new political situation in the country would essentially deprive Huntington
   Ingalls of its day in court if forced to arbitrate there. See Northrop Grumman,
   2010 WL 5058645, at *4. The district court then gave the parties an
   opportunity to agree on an alternate arbitral forum. Id. at *5. The parties
   subsequently informed the district court that they agreed to arbitration in
   Washington, D.C. 4
           Unsatisfied with the district court’s decision to again compel
   arbitration outside of Venezuela, the Ministry appealed, which we dismissed
   for lack of jurisdiction. Northrop Grumman Ship Sys., Inc. v. Ministry of Def.
   of the Republic of Venez. (Northrop Grumman II), No. 11-60001, slip op. (5th
   Cir. Mar. 23, 2011) (per curiam). The Ministry also sought mandamus relief,




   were also unforeseeable at the time the contract was signed: although Huntington Ingalls
   had the relevant authorizations to share that data with the (pre-revolution) Ministry in the
   1990s, the United States had since revoked all licenses to share defense information with
   Venezuela. See Bureau of Political-Military Affairs: Revocation of Defense Export Licenses
   to Venezuela, 71 Fed. Reg. 47,554 (Aug. 17, 2006) (codified at 22 C.F.R. § 126.1(d)(1))
   (limiting export of “defense articles and defense services” to Venezuela).
           4
               The Ministry maintains that it only agreed to arbitration in D.C. “under protest.”




                                                  7
Case: 20-60347         Document: 00515773546              Page: 8       Date Filed: 03/10/2021




                                          No. 20-60347


   which we similarly denied. See In re Ministry of Def. of the Republic of Venez.
   (Northrop Grumman III), 430 F. App’x 271 (5th Cir. 2011) (per curiam).
           As directed by the district court, arbitration proceedings began in
   Washington, D.C.          But the Ministry still wanted arbitration to be in
   Venezuela: it objected to holding the proceedings in Washington and once
   again requested that the arbitration be moved to Caracas. The arbitral
   tribunal denied the Ministry’s request, concluding that it was precluded from
   ordering arbitration in Caracas by the district court’s impracticability ruling
   and that, in any event, the parties had (at least temporarily) agreed to
   Washington as a new arbitral forum. The tribunal then reasoned that the
   Ministry’s reneging on arbitrating in Washington had effectively eliminated
   any agreement as to arbitral forum. Therefore, the tribunal reasoned,
   Venezuelan law authorized it to designate a new arbitral forum—a power it
   exercised by moving the arbitration to Rio de Janeiro, Brazil.
           Eventually, after a seven-day hearing and numerous rounds of
   briefing, the tribunal awarded Huntington Ingalls over $128 million in
   compensation, pre-award interest, and costs. Huntington Ingalls moved to
   enforce that award in the Southern District of Mississippi. 5 The district
   court granted Huntington Ingalls’s motion, rejecting the Ministry’s
   arguments that the court had erred in ordering arbitration outside of
   Venezuela, as well as its arguments that the tribunal had, in turn, erred by
   moving the arbitration to Brazil. Northrop Grumman Ship Sys., Inc. v. Ministry
   of Def. of the Republic of Venez., No. 1:02cv785, 2020 WL 1584378, at *6–7
   (S.D. Miss. Mar. 31, 2020). The Ministry timely appealed.



           5
             Huntington Ingalls first tried to enforce the award in the District of the District
   of Columbia, but that court dismissed Huntington Ingalls’s motion in light of the Southern
   District of Mississippi’s continuing jurisdiction over the case.




                                                8
Case: 20-60347        Document: 00515773546              Page: 9       Date Filed: 03/10/2021




                                         No. 20-60347


                             Jurisdiction & Standard of Review

           The district court had subject-matter jurisdiction under 28 U.S.C.
   § 1330(a) and § 1605(a)(2) as an action against a foreign state engaging in
   commercial activity in the United States. See Northrop Grumman I, 575 F.3d
   at 494 n.1 (noting that the court had jurisdiction under the commercial
   activity exception to the Foreign Sovereign Immunities Act). The court also
   had subject-matter jurisdiction under the Federal Arbitration Act (the
   “FAA”), 9 U.S.C. §§ 203, 302, which codifies the Inter-American
   Convention on International Commercial Arbitration (the “Panama
   Convention”). 6         Organization of American States, Inter-American
   Convention on International Commercial Arbitration, Jan. 30, 1975,
   O.A.S.T.S. No. 42, 1438 U.N.T.S. 249. We have jurisdiction to review the
   district court’s final judgment under 28 U.S.C. § 1291.
           We review de novo a district court’s ruling on a motion to compel
   arbitration. Freudensprung v. Offshore Tech. Servs., Inc., 379 F.3d 327, 337 (5th
   Cir. 2004). In that analysis, we defer to the district court’s underlying factual
   findings and will not disturb them unless they are clearly erroneous.


           6
              The Panama Convention generally governs international arbitrations in the
   Americas. See 9 U.S.C. § 305(1) (applying the Panama Convention when a majority of
   parties are citizens of member states of the Organization of American States signatory to
   the Convention); see generally Panama Convention art. 1, 1438 U.N.T.S. at 249 (treating
   arbitration agreements as generally valid); id. at 250 (allowing ratification of the
   Convention by all members of the Organization of American States).
            The Panama Convention is broadly similar to the New York Convention, which
   governs most other international arbitrations. See United Nations Convention on the
   Recognition and Enforcement of Foreign Arbitral Awards (the “New York Convention”),
   June 10, 1958, 21 U.S.T. 2517, 330 U.N.T.S. 38; see also 9 U.S.C. § 305(2). In particular,
   the Panama Convention and New York Convention have “substantively identical”
   provisions regarding the enforcement of arbitral awards. TermoRio S.A. E.S.P. v. Electranta
   S.P., 487 F.3d 928, 933 (D.C. Cir. 2007); see also Vantage Deepwater Co. v. Petrobras Am.,
   Inc., 966 F.3d 361, 372 (5th Cir. 2020), cert. denied, No. 20-1032, 2021 WL 66498 (U.S. Feb.
   22, 2021) (mem.).




                                                9
Case: 20-60347     Document: 00515773546           Page: 10   Date Filed: 03/10/2021




                                    No. 20-60347


   Crawford Pro. Drugs, Inc. v. CVS Caremark Corp., 748 F.3d 249, 256 (5th Cir.
   2014). The standard for compelling arbitration at a location other than the
   one specified in an arbitration agreement is stringent: although a court may
   generally set aside a forum-selection clause if enforcement would be
   “unreasonable,” we apply a “heightened standard” to setting aside arbitral-
   forum clauses in particular. Northrop Grumman I, 575 F.3d at 503 (quotation
   omitted). To avoid such a clause, a party must demonstrate that enforcement
   is barred by a traditional contract defense impacting the substantive validity
   of the agreement—including, as relevant here, impracticability. Id.
          We also review de novo a district court’s recognition and enforcement
   of an arbitral award. See Timegate Studios, Inc. v. Southpeak Interactive,
   L.L.C., 713 F.3d 797, 802 (5th Cir. 2013). Our review of the underlying award
   is, however, very deferential—we generally uphold an arbitral tribunal’s
   award so long as the decision “draws its essence” from the parties’
   agreement.    Id. (quotation omitted).     Likewise, we have held in the
   international arbitration context that a tribunal’s decision should be
   overturned only if the tribunal “manifestly disregarded” the contract or the
   law in reaching its decision.       See Karaha Bodas Co. v. Perusahaan
   Pertambangan Minyak Dan Gas Bumi Negara, 364 F.3d 274, 287–88, 290 (5th
   Cir. 2004).

                                      Discussion

          Law of the Case Doctrine

          Before we dive into our merits analysis, we pause to note that two
   issues raised by the Ministry—the availability of an impracticability defense
   and, within that defense, the severability of this particular arbitral-forum
   clause—have already been decided by a prior panel opinion in this case. See
   Northrop Grumman I, 575 F.3d at 503. Both determinations are law of the
   case, unreviewable unless one of the three exceptions to that doctrine applies.




                                         10
Case: 20-60347     Document: 00515773546           Page: 11    Date Filed: 03/10/2021




                                    No. 20-60347


   Reeves v. AcroMed Corp., 103 F.3d 442, 448 (5th Cir. 1997) (noting that law of
   the case doctrine generally requires us to “follow the prior decisions in a
   case” (quotation omitted)). We see no justification for relitigating those
   issues and so treat both as resolved for the purposes of this appeal.
          As to the first issue: the Ministry argues that pre-arbitration
   substantive validity defenses (like impracticability) are not available in
   Panama Convention cases. But the first panel opinion in this case explicitly
   directed the district court to consider impracticability as a pre-arbitration
   defense to the arbitral-forum clause at issue here. See Northrop Grumman I,
   575 F.3d at 503. That is clearly a decision entitled to treatment as law of the
   case. Indeed, another panel opinion declined to reconsider the issue on the
   grounds that the first panel opinion had “decided” it. Northrop Grumman
   III, 430 F. App’x at 271; see also Reeves, 103 F.3d at 448 (declining to revisit
   “decisions of legal questions” from a prior panel). We agree.
          As to the second issue: the Ministry argues that even if the district
   court was correct that arbitration in Venezuela would have been
   impracticable in a way that was unforeseeable, we should nevertheless
   reverse because, the Ministry asserts, the forum-selection clause was not
   severable from the arbitration agreement. On this point, the Ministry relies
   on our decision in National Iranian Oil Co. v. Ashland Oil, Inc. (NIOC), in
   which we held that a party can compel arbitration in a forum other than that
   specified in an arbitral-forum clause only if it shows that the clause is
   severable. 817 F.2d 326, 333 (5th Cir. 1987).
          Although the Ministry is correct that severability is a prerequisite for
   voiding an arbitral-forum clause, we conclude that the first panel opinion
   implicitly decided that the particular arbitral-forum clause at issue here is
   severable. Northrop Grumman I, 575 F.3d at 503; see In re Felt, 255 F.3d 220,
   225 (5th Cir. 2001) (emphasizing that any issue actually decided by a prior




                                          11
Case: 20-60347     Document: 00515773546              Page: 12   Date Filed: 03/10/2021




                                       No. 20-60347


   panel—even an issue that was decided implicitly—is law of the case). That
   implicit decision is evident from multiple features of the panel’s opinion. For
   one, the panel opinion cited NIOC, which lays out three requirements for a
   successful impracticability defense (impracticability, unforeseeability, and
   severability), but only directed the district court to consider two of those
   requirements (impracticability and unforeseeability). Northrop Grumman I,
   575 F.3d at 503. What’s more, the panel opinion indicated that the only
   “insufficien[cy]” in the record concerned “whether the present conditions in
   Venezuela render the arbitration-forum clause unenforceable.”                Id.
   (emphasis added).      That question only implicates impracticability and
   unforeseeability; the severability inquiry does not require an analysis of
   “present conditions,” it requires only an assessment of conditions “at the
   time the agreement was executed.” NIOC, 817 F.2d at 333.
          Nor can we chalk the omission of a severability discussion up to mere
   oversight by the prior panel opinion: in addition to the issue comprising a
   significant portion of the NIOC opinion, the Ministry also asked that panel
   to address severability multiple times in its briefs. Notwithstanding this
   chorus of severability references, the prior panel opinion said nothing about
   the issue—and so must have rejected the Ministry’s assertion that the clause
   was not severable. See In re Felt, 255 F.3d at 225–26 (concluding that a prior
   panel had implicitly decided an issue in part because the issue was briefed
   before the prior panel). That implied decision is therefore entitled to
   treatment as law of the case. Id.
          As law of the case, reexamination of both issues is warranted only if:
   (1) the district court was presented with “substantially different” evidence
   on remand; (2) controlling authority has changed the law applicable to the
   issue; or (3) the prior panel’s decisions were clearly erroneous such that their
   continued application would result in “manifest injustice.” Reeves, 103 F.3d
   at 448 (quotation omitted). None of those conditions apply. First, although



                                            12
Case: 20-60347        Document: 00515773546              Page: 13       Date Filed: 03/10/2021




                                         No. 20-60347


   the district court considered additional evidence on remand (mostly
   concerning the political situation in Venezuela), that evidence was plainly
   anticipated by the first panel opinion. See Northrop Grumman I, 575 F.3d at
   503. Second, the parties provide no indication that controlling authority has
   changed on either issue. Third, the prior panel opinion’s decisions were not
   clearly erroneous. We have determined that impracticability “certainly
   supplies” a defense to enforcement of an arbitral-forum clause so long as the
   complained-of conditions were unforeseeable. 7 NIOC, 817 F.2d at 332. The
   implied severability decision, too, finds support in the features of the
   contract: the bespoke nature of the agreement and the fact that the
   Venezuelan law designated in the contract’s choice of law clause could,
   under some circumstances, permit the arbitral forum to be moved both
   suggest that arbitration in Venezuela was not so essential to the agreement
   that selection of a different forum was manifestly unjust.
           We therefore decline the Ministry’s invitation to reconsider either
   whether pre-arbitration impracticability analysis of arbitral-forum clauses is




           7
              As we recognized in NIOC, the FAA generally allows a party to challenge the
   substantive validity of an arbitral-forum clause under the doctrine of impracticability. 817
   F.2d at 332; see 9 U.S.C. § 2 (permitting parties to avoid enforcement of an arbitration
   agreement on “such grounds as exist at law or in equity for the revocation of any
   contract”). The Panama Convention’s implementing statute, 9 U.S.C. § 302, incorporates
   the FAA’s general provisions on substantive validity, and we see nothing in the Panama
   Convention that directly conflicts with those provisions. See 9 U.S.C. § 302 (incorporating
   by reference 9 U.S.C. § 202, which, in turn, incorporates by reference 9 U.S.C. § 2); see,
   e.g., Freaner v. Valle, 966 F. Supp. 2d 1068, 1078 (S.D. Cal. 2013) (“Section 2 of the FAA,
   which establishes the substantive validity of domestic arbitration agreements, also applies
   to arbitration agreements falling under the Panama Convention.”). Thus, the panel in
   Northrop Grumman I was not clearly erroneous (indeed, it was correct) in concluding that
   impracticability is available as a defense to arbitrations falling under the Panama
   Convention.




                                               13
Case: 20-60347        Document: 00515773546              Page: 14       Date Filed: 03/10/2021




                                         No. 20-60347


   appropriate under the Panama Convention or whether the district court was
   required to address severability on remand.

           Compelling Arbitration Outside of Venezuela

           To avoid enforcement of the arbitral-forum clause on impracticability
   grounds, Huntington Ingalls was required to show that: (1) conditions in the
   country made arbitration in Venezuela impracticable; and (2) Huntington
   Ingalls could not foresee those conditions when it entered into the contract.8
   Northrop Grumman I, 575 F.3d at 503; NIOC, 817 F.2d at 333. We conclude
   that the district court did not err in determining that political conditions
   made arbitration in Venezuela impracticable and that such conditions were
   unforeseeable to Huntington Ingalls at the time it entered the contract. 9

           1.      Impracticability

           Arbitrating in a forum can be impracticable if arbitration would be “so
   gravely difficult and inconvenient” that Huntington Ingalls would be “for all
   practicable purposes deprived of its day in court.” McDonnell Douglas Corp.
   v. Islamic Republic of Iran, 758 F.2d 341, 345–46 (8th Cir. 1985) (quotation
   omitted) (noting that submitted affidavits indicated that a private defense
   contractor would not receive “a fair day in court” in Iran and declining to
   enforce a forum-selection clause designating that country in light of the



           8
              As discussed above, the third prong regarding severability, NIOC, 817 F.2d at
   333, is not at issue on this appeal.
           9
             We note that our review, deferring to the district court’s fact findings unless
   clearly erroneous, is focused entirely on the district court’s resolution of the question of
   how conditions (as presented through record evidence to the district court) might have
   affected Huntington Ingalls, a U.S.-based defense contractor, if forced to arbitrate in
   revolutionary Venezuela. We do not address the impact on any other company or in any
   other time frame. The present conditions in Venezuela are not part of the analysis of this
   appeal, and we offer no comments on them.




                                               14
Case: 20-60347       Document: 00515773546              Page: 15      Date Filed: 03/10/2021




                                         No. 20-60347


   ongoing Iran–Iraq war, Iran’s threat to shoot down commercial planes, and
   the partial suspension of flights to Iran); see generally RESTATEMENT
   (SECOND) OF CONTS. § 261 cmt. d (AM. L. INST. 1981 & update 2020)
   (“Performance may be impracticable because extreme and unreasonable
   difficulty, expense, injury, or loss to one of the parties will be involved.”). In
   that analysis, we are sensitive to the reality that political revolutions can, in
   some instances, dramatically limit access to justice for entities affiliated with
   the pre-revolutionary status quo. See McDonnell Douglas, 758 F.2d at 345–
   46; Menendez Rodriguez v. Pan Am. Life Ins. Co., 311 F.2d 429, 433 (5th Cir.
   1962) (concluding that Cuban refugees could not “obtain justice” from post-
   revolutionary Cuban courts such that the district court’s forum non conveniens
   dismissal in favor of those courts was inappropriate), vacated on other grounds,
   376 U.S. 779 (1964) (per curiam).
           The district court concluded that conditions in Venezuela rose to that
   level. 10 In so doing, the district court apparently credited Gomez’s opinion
   that “arbitration in Caracas would not be practicable” and Canova
   Gonzalez’s opinion that litigating against the Venezuelan government in the
   country “would not result in a fair outcome, as the legal system within
   Venezuela favors judgments for the government.”
           We conclude that the district court did not err in holding the
   enforcement of the arbitral-forum clause to be impracticable. In coming to
   that conclusion, the district court was well-supported by considerable
   evidence indicating that the parties’ arbitration in Venezuela would likely be
   affected by political influence and that Huntington Ingalls would likely be



           10
              The Ministry argues that the district court applied too deferential a standard
   because it did not specifically use the word “impracticable” in its analysis. We conclude
   that the district court’s citation to NIOC indicates that it applied the correct standard.




                                              15
Case: 20-60347     Document: 00515773546           Page: 16    Date Filed: 03/10/2021




                                    No. 20-60347


   unable—regardless of the merits of its claims—to prevail against the
   Venezuelan government in any related court proceedings.
          Indeed, the Ministry does not meaningfully challenge the conclusion
   that the political conditions in Venezuela would have made it impracticable
   for Huntington Ingalls to arbitrate in the country. On appeal, the Ministry
   does not even cite the declarations it submitted to the district court. Instead,
   the Ministry suggests that impracticability is a virtually impossible bar to
   meet because courts have declined to compel arbitration in alternative
   forums even when the designated arbitral forums were no longer available.
   But the cases the Ministry cites are actually severability cases; they say
   nothing about the bar for impracticability in this context. See Ranzy v.
   Tijerina, 393 F. App’x 174, 176 (5th Cir. 2010) (per curiam) (declining to
   compel arbitration in another forum because the arbitral-forum clause was an
   important part of the arbitration agreement); In re Salomon Inc. S’holders’
   Derivative Litig. 91 Civ. 5500 (RRP), 68 F.3d 554, 561 (2d Cir. 1995) (same).
   There is, in other words, no reason to doubt that NIOC meant what it said—
   that the standard impracticability analysis “certainly supplies” a reason not
   to enforce an arbitral-forum clause. 817 F.2d at 332.
          Given the substantial and unchallenged evidence suggesting that
   Huntington Ingalls would have been effectively deprived of its day in court if
   compelled to arbitrate in Venezuela, we conclude that the district court did
   not err in determining that it would be impracticable for Huntington Ingalls
   to arbitrate in the country.

          2.     Unforeseeability

          Next, Huntington Ingalls had to show that it could not “reasonably
   have foreseen” the adverse conditions at the time it entered into the contract
   in 1997. Id. at 333; RESTATEMENT (SECOND) OF CONTS. § 266 cmt. a




                                          16
Case: 20-60347     Document: 00515773546            Page: 17   Date Filed: 03/10/2021




                                     No. 20-60347


   (“[T]he affected party must have had no reason to know at the time the
   contract was made of the facts on which he later relies.”).
          The district court concluded that changes to the Venezuelan judiciary
   were unforeseeable, apparently crediting Canova Gonzalez’s assertion that
   “the legal system in Venezuela has deteriorated” since the time the parties
   signed the contract. Other evidence also supports the district court’s
   conclusion on unforeseeability: Rosenn, Gomez, Canova Gonzalez, and Eloy
   Anzola all indicated that the start of the “Bolivarian Revolution” was the
   spark that made the Venezuelan judiciary a significant obstacle to Huntington
   Ingalls receiving an impartial arbitration.       Among other changes, the
   revolution and its immediate aftermath resulted in the “summar[y] sacking”
   of over one hundred judges and the stocking of the judiciary with
   provisionally appointed replacements.
          None of the Ministry’s submitted declarations suggested to the
   contrary. Indeed, the Ministry does not even cite these declarations on
   appeal; instead, the Ministry merely suggests (without record citation) that
   Huntington Ingalls could have foreseen the impact of the “Bolivarian
   Revolution” because Chávez “publicly plotted his path to power” between
   1994 and 1998. But a politician planning a presidential campaign hardly puts
   entities on notice that the politician will prevail at the helm of a revolution,
   let alone that the politician will eventually exert significant political control
   over the country’s judiciary.
          Nor does NIOC’s unforeseeability analysis help the Ministry. The
   complained-of conditions in that case were deteriorating before the parties
   entered the contract. NIOC, 817 F.2d at 333. The country’s head of state
   had already fled the country, a key revolutionary leader had already
   “returned triumphantly,” and the American embassy had been attacked. Id.
   “In short,” we reasoned, “the revolutionary government was in place” at




                                          17
Case: 20-60347     Document: 00515773546              Page: 18   Date Filed: 03/10/2021




                                       No. 20-60347


   the time the parties entered their contract. Id. Moreover, we concluded that,
   as a state instrumentality, the state-run oil company had played a role in
   causing the changes in conditions: “as part of the revolutionary
   [g]overnment,” the company bore “responsibility for creating the chain of
   events making it impossible for an American entity reasonably to travel to and
   engage in quasi-judicial proceedings in Iran.” Id.
          Neither of those features are present in this case. So it does not
   “def[y] credulity” to conclude that the changes that began in 1999 were
   unforeseeable to Huntington Ingalls. Id. Accordingly, we conclude that the
   district court did not err in holding that the conditions were unforeseeable.
                                   *        *         *
          Having concluded that compliance with the arbitral-forum clause was
   impracticable in a way that was unforeseeable when the parties entered their
   contract and that our prior panel decision implicitly resolved severability, we
   conclude that the district court appropriately ordered arbitration in a forum
   other than that specified in the parties’ contract.

          Enforcing the Arbitral Award

          The Ministry also challenges the district court’s recognition and
   enforcement of the arbitral award. As relevant here, we must enforce the
   award unless one of the Panama Convention’s defenses apply. See Karaha
   Bodas, 364 F.3d at 287–88; 9 U.S.C. § 302 (incorporating by reference 9
   U.S.C. § 207, which requires a court to confirm an award “unless it finds one
   of the grounds for refusal or deferral of recognition or enforcement of the
   award specified in the said Convention”). Those defenses “are construed
   narrowly”; we will only reconsider an arbitral award in “extraordinary
   circumstances”—such as when the tribunal “manifestly disregarded the




                                            18
Case: 20-60347     Document: 00515773546            Page: 19    Date Filed: 03/10/2021




                                     No. 20-60347


   parties’ agreement or the law.”        Karaha Bodas, 364 F.3d at 288, 290
   (quotation omitted).
          The only defense at issue here turns on whether the arbitration was
   performed “in accordance with the terms of the agreement signed by the
   parties.” Panama Convention art. 5(1)(d), 1438 U.N.T.S. at 250. The
   parties’ dispute on this point is narrow: the Ministry challenges only the
   tribunal’s decision to relocate the arbitration to Brazil, arguing that the
   tribunal could have reexamined the district court’s impracticability analysis
   and that the tribunal failed to give effect to either the arbitral-forum clause or
   the agreement to arbitrate in Washington.
          The tribunal extensively considered the contract and Venezuelan law
   as incorporated therein. It reasoned that Article 9 of the Venezuelan
   Arbitration Act compelled it to determine whether the parties had reached
   some agreement as to arbitral forum. It recognized that the parties’ contract
   would normally mandate arbitration in Venezuela by virtue of the arbitral-
   forum clause. It assessed, however, that the clause had been effectively
   rendered inoperative by the district court’s earlier impracticability decision
   and, separately, by the parties’ agreement to arbitrate in Washington—which
   the tribunal reasoned the Ministry could not renege on. The tribunal then
   reasoned that the parties’ agreement on Washington had also failed because
   the Ministry continued to push for arbitration in Caracas. Without a viable
   arbitral-forum clause and absent another effective agreement, the tribunal
   reasoned, the contract’s choice-of-law provision required the tribunal itself
   to determine the appropriate arbitral forum under Venezuelan law.
   Exercising that authority, the tribunal then moved the arbitral seat to Brazil
   to “safeguard both the neutrality and integrity of the arbitration.”
          All of those steps stem from close consideration of the contract and of
   Venezuelan law—the tribunal’s decision “draws its essence” from the




                                           19
Case: 20-60347     Document: 00515773546         Page: 20   Date Filed: 03/10/2021




                                  No. 20-60347


   agreement, Timegate Studios, 713 F.3d at 802 (quotation omitted), and the
   tribunal did not “manifestly disregard[] the parties’ agreement or the law”
   in moving the arbitration to Brazil, Karaha Bodas, 364 F.3d at 290. We
   therefore conclude that the district court correctly enforced the arbitral
   award.
            Accordingly, we AFFIRM.




                                       20